EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Floyd Canfield (Reg. No. 69,151) on August 8, 2022.
The application has been amended as follows: 
Amendments to the Specification:
	On page 4, line 8, “form” has been changed to –from--.
	On page 11, line 14, “form” has been changed to –from--.
	On page 16, line 3, “form” has been changed to –from--.
Amendments to the Claims:
1 (Currently Amended). A lockable tool clamp for clamping a tool holder, the lockable tool clamp being installed on a mount 
two jaw members, each of the jaw members having a respective connecting portion and a respective jaw tip, wherein the two connecting portions are overlapped with each other in a direction of a pivot axis of the jaw members, and the two connecting portions are pivotably connected to the mount by a common shaft that passes through the two jaw members, and the jaw tips are drawn together or pulled apart when the two connecting portions pivot with respect to each other; and 
a pin, when installed on the mount, having a longitudinal axis that is a longitudinal axis of the shaft, and passing through the two connecting portions at a location different [[form]] from where the shaft passes through the two connecting portions, wherein the pin is axially movable with respect to the mount between an unlocking position and a locking position, so that when the pin is in the unlocking position, the two jaw members are allowed to pivot with respect to each other, thereby allowing the tool holder to be withdrawn or replaced by pushing the two jaw tips apart; and when the pin is in the locking position, the two jaw members are restricted from pivoting with respect to each other, so the tool holder is clamped securely between the two jaw tips.
2 (Currently Amended). The lockable tool clamp of claim 1, wherein the two connecting portions each have a respective pin hole, wherein the two pin holes are of an identical diameter and are aligned with each other when the two connecting portions are overlapped so that the pin can pass through the two pin holes, and the pin has a larger-diameter section that has a diameter approximately equal to the diameter of the two pin holes and a smaller-diameter section that has a diameter smaller than the diameter of the two pin holes, whereby when the pin is in the locking position, the larger-diameter section is er-diameter section is 
3 (Currently Amended). The lockable tool clamp of claim 2, wherein the mount has a pin slot for such accommodating the pin such that the pin abuts against a return spring member in the pin slot and the pin is normally pushed toward the locking position by the return spring member, so that when the pin moves to the unlocking position, the return spring member is compressed to generate a pre-force, which later returns the pin to the locking position.
4 (Currently Amended). The lockable tool clamp of claim 3, further comprising a positioning base that is fastened to the mount and stacked on the two connecting portions, wherein the positioning base is formed with a through hole that is aligned with the two pin holes and that has a diameter equal to the diameter of the smaller-diameter section, whereby when the pin is in the locking position, the larger-diameter section is er-diameter section is 
5 (Original). The lockable tool clamp of claim 4, wherein the pin has a notch located in the exposed section, and a roller is rotatably installed on the exposed section and received in the notch, so that when the roller is pushed, the exposed section is in turn pushed into the through hole.
6 (Currently Amended). The lockable tool clamp of claim 5, wherein the pin has a chamfer cut located atop the exposed section, and the chamfer cut has a side facing the notch and is formed with a curved profile, so that the roller is exposed atop a side of the pin. 
7 (Currently Amended). The lockable tool clamp of claim 3, wherein the pin has a side [[near]] at the larger-diameter section radially recessed with respect to the longitudinal axis of the pin to form a tangent plane that extends in the axial direction with respect to the longitudinal axis of the pin, [[form]] from deflecting when the pin moves axially, in the direction of the longitudinal axis of the pin, with respect to the mount.
8 (Currently Amended). The lockable tool clamp of claim 1, wherein in addition to the tool clamp, the mount has at least one additional tool clamp, such that all of the tool clamps are arranged abreast.
9 (Currently Amended). A tool mount system, comprising:

a mount;
a plurality of lockable tool clamps arranged abreast, each of the lockable tool clamps being configured for clamping a respective tool holder, each of the lockable clamps comprises a respective two jaw members, each of the jaw members having a respective connecting portion and a respective jaw tip, 
wherein the two connecting portions of each of the tool clamps are overlapped with each other in a direction of a corresponding pivot axis of the corresponding two jaw members, and the corresponding two connecting portions are pivotably connected to the mount by a corresponding common shaft that passes through the two jaw members, and the jaw tips of each of the tool clamps are drawn together or pulled apart when the corresponding two connecting portions pivot with respect to each other,
wherein each of the tool clamps includes a respective pin, 
wherein for each of the tool clamps, when the pin thereof is installed on the mount, a corresponding longitudinal axis of the corresponding pin is parallel to a corresponding longitudinal axis of the corresponding shaft and the pin passes through the corresponding two connecting portions at a location different from where the corresponding shaft passes through the corresponding two connecting portions, 
wherein each of the pins is axially movable, in the direction of the longitudinal axis of the corresponding pin, with respect to the mount between a respective unlocking position and a respective locking position, so that when the corresponding pin is in the corresponding unlocking position, the corresponding two jaw members are allowed to pivot with respect to each other, thereby allowing the corresponding tool holder to be withdrawn or replaced by pushing the corresponding two jaw tips apart; and when the corresponding pin is in the corresponding locking position, the corresponding two jaw members are restricted from pivoting with respect to each other, so the corresponding tool holder is clamped securely between the corresponding two jaw tips, and
wherein each of the jaw members has [[an]] a respective outer side abutted by a respective return spring member, so that when at least one of the jaw members pivots outward, the corresponding at least one jaw member to pivot back.
10 (Currently Amended). The mount system that is located between two adjacent ones of said tool clamps has a corresponding two ends thereof abutting against the opposite said jaw members of the two adjacent tool clamps, respectively, and any said that is not located between two adjacent ones of said tool clamps has one of the jaw members of a said tool clamp and has its opposite return spring member end abutting against a corresponding stopper installed on the mount. 
Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
to swap the reference characters 21 and 22 in Figure 3 (i.e., to replace 21 with 22, and to replace 22 with 21) (NOTE:  throughout the specification and in Figures 7-8, reference character 21 is referenced as the “large-diameter section”, and 22 is referenced as the “small-diameter section”, which is opposite as to how these two elements are labeled in Figure 3); 
to swap the reference characters 21 and 22 in Figure 4 (i.e., to replace 21 with 22, and to replace 22 with 21) (NOTE:  throughout the specification and in Figures 7-8, reference character 21 is referenced as the “large-diameter section”, and 22 is referenced as the “small-diameter section”, which is opposite as to how these two elements are labeled in Figure 4); and
to remove the reference character and lead line for 22 from Figure 5 to swap the reference characters 21 and 22 in Figure 3 (NOTE:  throughout the specification and in Figures 7-8, reference character 21 is referenced as the “large-diameter section”, and 22 is referenced as the “small-diameter section”, which does not appear to be consistent with how 22 is depicted in Figure 5).
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Attention is first directed to U.S. Pat. No. 5,267,766 to Geissler.  Geissler teaches a lockable tool clamp (including, among other things, jaw members 20, 21) for clamping a tool holder 25 (shown in Figure 2).  The lockable tool clamp is installed on a mount 1.  See Figures 1-2 and col. 2, lines 19-23, for example.  The lockable tool clamp includes two jaw members 20, 21, each jaw member having a respective “connecting portion” (such as 28, 29, or such as the portions of 20, 21 that receive 22, 23, respectively; see Figure 1) that is pivotably connected to the mount 1 via a respective pivot “shaft”/hinge pin 22, 23.  See Figure 1 and col. 2, lines 56-61, for example.  Additionally, the jaw tips 26, 27 are drawn together or pulled apart when the aforedescribed two connecting portions pivot (about 22, 23) with respect to each other.  See Figure 1 and col. 2, lines 55-62 and particularly col. 3, lines 28-36, for example.  
Geissler additionally teaches a pin 11, when installed on the mount 1, having a longitudinal axis (perpendicular to the plane of Figure 1, which is the vertical direction re Figure 2) that is parallel to longitudinal axes of the pivot shafts 22, 23.  See Figures 1-2.  The pin 11 is axially movable (in the vertical direction re Figures 2-4, which is the direction perpendicular to the plane of Figure 1with respect to the mount 1) between an unlocking position (shown in Figure 3) and a locking position (shown in Figure 4).  When the pin 11 is in the unlocking position (Figure 3), the two jaw members 20, 21 are allowed to pivot with respect to each other, thereby allowing the tool holder 25 to be withdrawn or replaced by pushing the two jaw tips 26, 27 apart.  See Figures 3, 1-2, and also col. 2, lines 14-15, 37-41, and 53-56, as well as col. 3, lines 13-53.  When the pin 11 is in the locking position (Figure 4), the two jaw members 20, 21 are restricted from pivoting with respect to each other, so the tool holder 25 is clamped securely between the two jaw tips 26, 27.  See Figures 4, 1, 2, and col. 3, lines 13-53 and particularly lines 41-50.  
However, there are no (connecting) portions of the jaw members 20, 21 that “are overlapped with each other in a direction of a pivot axis of the jaw members”, as set forth in independent claim 1 and in the similar limitation in independent claim 9 (“are overlapped with each other in a direction of a corresponding pivot axis of the corresponding two jaw members”).  Furthermore, there are no (connecting) portions of jaw members 20, 21 that are “pivotably connected to the mount by a common shaft that passes through the two jaw members”, as set forth in independent claims 1 and 9.  Additionally, the pin 11 does not “pass through” both of the “two connecting portions” of the two jaw members 20, 21, as recited in claims 1 and 9, and thus, Geissler does not teach “a pin, when installed on the mount, having a longitudinal axis that is parallel to a longitudinal axis of the shaft, and passing through the two connecting portions at a location different from where the shaft passes through the two connecting portions”, as set forth in independent claim 1, nor “wherein for each of the tool clamps, when the pin thereof is installed on the mount, a corresponding longitudinal axis of the corresponding pin is parallel to a corresponding longitudinal axis of the corresponding shaft and the pin passes through the corresponding two connecting locations at a location different from where the corresponding shaft passes through the corresponding two connecting portions” as set forth in independent claim 9.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Geissler, and thus, for at least the foregoing reasoning, Geissler does not render obvious the present invention as set forth in independent claims 1 and 9.
Attention is separately directed to U.S. Pat. No. 7,115,082 to Prust et al. (hereinafter, “Prust”).  Prust teaches a lockable (col. 9, lines 48-52) tool clamp 21 for clamping a tool holder 15.  See Figures 2-3, for example.  The lockable tool clamp 21 is installed on a mount (see Figures 1-2, elements 25 and/or 26, for example).  The tool clamp 21 includes two jaw members 43, 45 (see Figure 3).  Each of the jaw members 43, 45 has a respective “connecting portion” (at the end at which axle 44 is located) and a respective jaw tip (which jaw tips are each respectively labeled below in the annotated reproduction of Figure 3 as “tip”).  See Figure 3, as well as col. 9, lines 40-48, for example.


[AltContent: textbox (tip)][AltContent: arrow][AltContent: textbox (tip)][AltContent: arrow]
    PNG
    media_image1.png
    675
    457
    media_image1.png
    Greyscale

The two connecting portions of the jaw members 43, 45 are overlapped with each other in a direction of a pivot axis (which pivot axis extends through axle 44 and perpendicular to the plane of Figure 3) of the jaw members 43, 45.  See Figure 3.  Additionally, the connecting portions of the two jaw members 43, 45 are pivotably connected to one another via a common shaft 44 (see Figure 3 and col. 9, lines 40-52, for example).  
However, it is noted that the two connecting portions of the two jaw members 43, 45 are not “pivotably connected to the mount” 25 and/or 26 via the common shaft 44 that passes through the two jaw members 43, 45, as set forth in claims 1 and 9.  See Figures 3 and 1, for example.  
Additionally, Prust teaches a pin 51 installed (via intervening structure such as 21/42; see Figures 3, 1) on the mount 25 and/or 26.  
However, it is noted that the longitudinal axis of the pin 51 is not “parallel to a longitudinal axis of the shaft” 44, as set forth in claim 1 (and as set forth in the similar limitation “parallel to a corresponding longitudinal axis of the corresponding shaft” in claim 9).  See Figure 3, noting that in contrast, the longitudinal axis of the pin 51 is perpendicular to the longitudinal axis of the shaft 44 (noting that the longitudinal axis of shaft 44 extends perpendicular to the plane of Figure 3, whereas the longitudinal axis of pin 51 extends in the plane of Figure 3).  
Pin 51 works in conjunction with fastener 52 to releasably lock the tips (labeled above) of the jaws 43, 45 together (Figure 3, col. 9, lines 48-54, for example).  However, the pin 51 does not pass “through the two connecting portions” (at which 44 is located) “at a location different from where the shaft” 44 “passes through the two connecting portions”, as set forth in claim 1 (and as set forth in the similar limitation “passes through the corresponding two connecting portions” in claim 9), noting that the pin 51 does not pass “through” the jaws 43, 45 at all.  See Figure 3.  
Furthermore, Prust does not teach that the pin 51 is “axially movable” (re the recited axes) “with respect to the mount between an unlocking position and a locking position, so that when the pin is in the unlocking position, the two jaw members are allowed to pivot with respect to each other, thereby allowing the tool holder to be withdrawn or replaced by pushing the two jaw tips apart; and when the pin is in the locking position, the two jaw members are restricted from pivoting with respect to each other, so the tool holder is clamped securely between the two jaw tips”, as set forth in independent claim 1.  (Similarly, Prust does not teach that the pin 51 is “axially movable, in the direction of the longitudinal axis of the corresponding pin, with respect to the mount between a respective unlocking position and a respective locking position, so that when the corresponding pin is in the corresponding unlocking position, the corresponding two jaw members are allowed to pivot with respect to each other, thereby allowing the corresponding tool holder to be withdrawn or replaced by pushing the corresponding two jaw tips apart; and when the corresponding pin is in the corresponding locking position, the corresponding two jaw members are restricted from pivoting with respect to each other, so the corresponding tool holder is clamped securely between the corresponding two jaw tips”, as set forth in independent claim 9.)
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Prust, and thus, for at least the foregoing reasoning, Prust does not render obvious the present invention as set forth in independent claims 1 and 9.
Note that Prust does not overcome the deficiencies of Geissler, particularly noting that the common shaft 44 of Prust does not connect the two connecting portions of the two jaw members 43, 45 to the “mount” on which the tool clamp is installed, as required by claims 1 and 9.
Additionally, regarding the claims as allowed in August 2022 in co-pending application 17/531221 (which application 17/531221 was published as U.S. Patent Application Publication No. 2022/0152762), it is noted that no double patenting rejection of the present claims as being anticipated by or obvious over the allowed claims of ‘221 is needed because the claims as allowed in the present application are neither anticipated nor rendered obvious by the claims of ‘221.  
In particular, it is noted that dependent claim 4 as allowed in ‘221 includes many additional elements (additional as compared to those found in present claims 1 and 9), such as the limitations of claim 1 as allowed in ‘221.  That does not change the fact that dependent claim 4 (by virtue of the limitations of claim 4 and of claim 3, from which claim 4 depends, as allowed in ‘221) includes many of the limitations from present claims 1 and 9, and thus “anticipates” many of the limitations of present claims 1 and 9.  However, claim 4 (nor any of the other claims as allowed in ‘221) does not teach that “the two connecting portions are overlapped with each other in a direction of a pivot axis of the jaw members”, as set forth in present claim 1.  Likewise, claim 4 (nor any of the other claims as allowed in ‘221) does not teach that “the two connecting portions of each of the tool clamps are overlapped with each other in a direction of a corresponding pivot axis of the corresponding two jaw members” as set forth in present claim 9.
Thus, none of the claims as allowed in ‘221 anticipate any of the present claims.  Furthermore, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of the claims as allowed of the ‘221 application, and thus, for at least the foregoing reasoning, the claims as allowed of the ‘221 application do not render obvious the present invention as set forth in present independent claims 1 and 9, nor in any of the present claims.  
Thus, no double patenting exists in the present application re the ‘221 application.
	The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
August 9, 2022